UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 96-50771



      UNITED STATES OF AMERICA, for the Use and Benefit of
      Consorcio ICA-CBI, a Foreign Corporation

                                Plaintiff-Appellee-Cross-Appellant


                               VERSUS

      U S CAPITAL, a New York Corporation, ET AL

                                                        Defendants,

      U S CAPITAL, a New York Corporation

                              Defendant - Appellant-Cross-Appellee



           Appeal from the United States District Court
                 For the Western District of Texas
                           (EP-91-CV-230)

                           July 14, 1997


Before WISDOM, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      This matter is a controversy between the subcontractor and the

furnisher of a payment bond under the Miller Act arising out of the

construction of an office complex for the U.S. Embassy in La Paz,

Bolivia.   The district court granted judgment in favor of the


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
subcontractor on most of its damage claims and both parties appeal.

       The case presents the issues whether the district court erred:

in finding that the subcontractor’s claims against the bonding

company are not prescribed, and in the district court’s award of

damages to the subcontractor.     We have carefully considered the

record, the briefs and arguments of counsel, and the district

court’s painstakingly detailed findings of fact and conclusions of

law.    We are convinced that the district court correctly applied

the appropriate law and that none of its factual findings are

clearly erroneous.     We, therefore, affirm the judgment of the

district court essentially for the reasons given by that court.

       AFFIRMED.




                                  2